ICJ_008_PeaceTreaties_UNGA_NA_1949-11-07_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

CERTAINES QUESTIONS DE PROCEDURE
RELATIVES A L’INTERPRETATION DES
TRAITES DE PAIX CONCLUS
AVEC LA BULGARIE, LA HONGRIE
ET LA ROUMANIE

ORDONNANCE DU 7 NOVEMBRE 1949

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CERTAIN PROCEDURAL QUESTIONS
RELATING TO THE INTERPRETATION
OF PEACE TREATIES WITH BULGARIA,

HUNGARY AND ROMANIA

ORDER OF NOVEMBER 7th, 1949
La présente ordonnance doit étre citée comme suit :

« Interprétation des Traités de parx,
Ordonnance du 7 novembre 1949: ‘
C. I. J. Recueil 1949, p. 229.»

This Order should be cited as follows :

“Interpretation of Peace Treaties, Order of November 7th, 1949 :
I. C. J. Reports 1949, p. 229.”

 

No de vente:
Sales number 24

 

 

 
229

INTERNATIONAL COURT OF JUSTICE

1949

YEAR 1949 November 7th

General List:
No. 8

Order made on November 7th, 1949.

CERTAIN PROCEDURAL QUESTIONS
RELATING TO THE INTERPRETATION
OF PEACE TREATIES WITH BULGARIA,

HUNGARY AND ROMANIA

The Acting President of the International Court of Justice,
Having regard to Articles 48, 63, 66 and 68 of the Statute,
Having regard to Article 37 of the Rules of Court,

Makes the following Order :

Whereas, on the 22nd October, 1949, the General Assembly of
the United Nations adopted a Resolution by the terms of which
it requested the Court for an Advisory Opinion on the following
questions :

“J. Do the diplomatic exchanges between Bulgaria, Hungary
and Romania on the one hand and certain Allied and
Associated Powers signatories to the Treaties of Peace
on the other, concerning the implementation of Article 2
of the Treaties with Bulgaria and Hungary and Article 3
of the Treaty with Romania, disclose disputes subject
to the provisions for the settlement of disputes con-
tained in Article 36 of the Treaty of Peace with Bulgaria,
Article 40 of the Treaty of Peace with Hungary, and
Article 38 of the Treaty of Peace with Romania ?”

In the event of an affirmative reply to question I:

“Ti. Are the Governments of Bulgaria, Hungary and Romania
obligated to carry out the provisions of the Articles

4
ORDER OF 7 XI 49 (INTERPRETATION OF PEACE TREATIES) 230

referred to in question I, including the provisions for
the appointment of their representatives to the Treaty
Commissions ?”

In the event of an affirmative reply to question IT and if within
thirty days from the date when the Court delivers its opinion,
the Governments concerned have not notified the Secretary-
General that they have appointed their representatives to the
Treaty Commissions, and the Secretary-General has so advised
the International Court of Justice :

“TIT. If one party fails to appoint a representative to a Treaty
Commission under the Treaties of Peace with Bulgaria,
Hungary and Romania where that party is obligated to
appoint a representative to the Treaty Commission, is
the Secretary-General of the United Nations authorized
to appoint the third member of the Commission upon
the request of the other party to a dispute according
to the provisions of the respective Treaties ?”’

In the event of an affirmative reply to question IIT:

“IV. Would a Treaty Commission composed of a representative
of one party and a third member appointed by the
Secretary-General of the United Nations constitute a
Commission, within the meaning of the relevant Treaty
articles, competent to make a definitive and binding
decision in settlement of a dispute ?”

Whereas a certified true copy of the English and French texts
of the Resolution of the General Assembly was transmitted to the
Court by means of a letter dated 31st October, 1949, signed by
the Secretary-General of the United Nations ;

Whereas on the 7th November, 1949, the Registrar, in pur-
suance of paragraph 1 of Article 66 of the Statute, gave notice of
the request for an advisory opinion to all States entitled to appear
before the Court ;

Whereas, on the same date, the Registrar, in pursuance of
paragraph 2, Article 66, of the Statute, gave notice to ali States
entitled to appear before the Court and who signed the Peace
Treaties concerned, and, in pursuance of paragraph 1 of Article 63,
and of Article 68 of the Statute, to the other signatory States of
these Peace Treaties, that the Court was prepared to receive
written statements relating to the question:
ORDER OF 7 XI 49 (INTERPRETATION OF PEACE TREATIES) 231

1. Appoints Monday, January 16th, 1950, as the date of expiry
of the time-limit within which the aforesaid States may file written
statements.

z. Reserves the rest of the procedure for further decision.

Done in English and in French, the French text being author-
itative, at the Peace Palace, The Hague, this seventh day of
November, one thousand nine hundred and forty-nine.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
